Citation Nr: 1316513	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  07-11 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased disability rating for degenerative joint disease with degenerative disc disease of the cervical spine, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from an April 2005 decision of the RO that denied a disability rating in excess of 20 percent for service-connected degenerative joint disease with degenerative disc disease of the cervical spine. The Veteran timely appealed. 

The Board notes that, during the course of his appeal for an increased rating for his cervical spine disorder, the Veteran, through an April 2013 brief submitted by his representative, has also alleged unemployability due to this disorder.  The matter of entitlement to a total disability rating based on individual unemployability (TDIU) is currently in development at the RO and not ripe for appellate review.  

In January 2011 the Board remanded this matter to address due process matters.  The matter is returned to the Board for further consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2011, the Board remanded this case specifically to schedule a hearing before a Veterans Law Judge at a local VA office with regard to the claim on appeal, per his request submitted in VA Form 9 submitted in April 2007. 

A review of the record, including the claims folder and electronic record, still indicates the Veteran has not been afforded a hearing, and has not otherwise withdrawn his request for a hearing before a Veterans Law Judge at a local VA office.  Of note the electronic folder contains a statement from the Veteran dated in August 2011, in which he updated his address and described that he was still waiting for a hearing to be scheduled.  A deferred rating in January 2012 described the need to schedule a Travel Board hearing, but indicated that it was waiting for the disposal of other issues (increased ratings for a psychiatric disorder and post concussion headaches) prior to doing so.  The Board notes that a rating of August 2012 has addressed these issues.   

Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to a Veteran who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002). 

Additional evidence has been associated with the electronic folder in August 2012 and January 2013, which includes VA treatment records from May 2002 to March 2011, April 2011 to August 2012 and Social Security records attached to a June 2011 decision granting disability benefits.  Although a supplemental statement of the case (SSOC) was issued in March 2013, this evidence is not included in the evidence considered by the RO and is not shown to have otherwise been reviewed by the RO in this matter (with the most recent SSOC prior to March 2013 shown to be in September 2009).  A waiver of Agency of Original Jurisdiction (AOJ) review of this evidence has not been submitted by the Veteran or his representative.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing at the RO before a Veterans Law Judge, with appropriate notification to the Veteran and representative.  They should be offered an opportunity to waive RO consideration for additional evidence associated in the electronic and paper claims file that has not been considered by the RO.  After a hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


